Citation Nr: 0923465	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE
 
Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law 
Judge in August 2007. 

In February 2008 the Board reopened the issue of entitlement 
to service connection for sinusitis based on new and material 
evidence and then remanded to the RO for further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is already service-connected for nasal septum 
deflection with obstruction of airways and allergic rhinitis. 

3.  The Veteran does not have a current diagnosis of 
sinusitis; however, medical opinion states that his symptoms 
are related to his service-connected disabilities. 


CONCLUSION OF LAW

The Veteran is not shown to have a diagnosis of sinusitis 
that is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2004, prior to the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the September 2004 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2004 letter, a February 2007 letter, and a July 2008 
letter satisfy the statutory and regulatory requirement that 
VA notify a claimant, what evidence, if any, will be obtained 
by the claimant and what if any evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004, February 2007, and June 2008 letters advised 
the Veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the June 2004 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in July 2006.

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess.  

Finally, the Board notes that the Veteran's claim was 
readjudicated after the receipt of all required notice in a 
January 2009 supplemental statement of the case.  Therefore, 
any deficiency in the timing of the notifications has been 
rendered harmless.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in February 2006 and 
December 2008.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in August 2007.   
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for sinusitis.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran testified that he had sinusitis as a result of 
military service.  The Board notes that the Veteran is 
service-connected for nasal septum deflection with 
obstruction of airways and allergic rhinitis.

A careful review of the Veteran's service treatment records 
revealed a few complaints of sinusitis during service.  In 
October 1977 and August 1978 he was seen for complaints of 
sinus trouble.  In March 1979 he was treated for a deviated 
nasal septum.  However, the Board notes that the Veteran's 
separation examination was silent for any diagnosed sinus 
condition. 

In December 1999 the Veteran's private physician stated that 
he had sinus drainage.  At the Veteran's May 2004 and 
February 2006 VA examinations there was no mention of 
sinusitis.  In addition, both a September 2006 VA letter and 
a July 2006 private physician's letter discussed the 
Veteran's nasal disabilities; however, neither letter 
diagnosed the Veteran with sinusitis nor did they mention 
sinusitis. 

At the Veteran's December 2008 VA examination the examiner 
stated that claims for sinus, sinus trouble, or sinusitis, 
must be understood as broad concepts in the minds of 
laypersons and nonspecialist medical providers.  He stated 
that certainly in the Veteran's mind, the symptoms of 
deviated nasal septum, allergic rhinitis, and sinusitis all 
overlap to a great degree and indeed, from a specialist's 
point of view there is some overlap.  The examiner stated 
that in this case nasal congestion would properly be 
attributable to the deviated septum, but in other ways to 
allergic rhinitis.  He further stated that there were few 
credible references to sinusitis in the service treatment 
records that seem to him, as a specialist, to connect with 
what he considers to truly represent sinusitis.  He stated 
that the few sinus x-rays were documented as negative for 
evidence of chronic sinusitis and there appeared to have been 
almost no antibiotic treatment for this. 

The VA examiner stated that the Veteran had a lot of 
symptomatology with two separate conditions.  This included 
rather persistent symptoms of nasal obstruction that was 
attributable to the service-connected deviated nasal septum.  
It is often exacerbated by his allergic rhinitis, which 
accounted for most of his postnasal drainage.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991). 

A careful review of the Veteran's VA treatment records 
revealed a notation in February 2007 of past history of 
sinusitis; however, the Board finds that, based on the 
extensive review and opinion provided by the December 2008 
examiner, the Veteran does not have a current diagnosis of 
sinusitis and that his symptoms are related to his already 
service-connected disabilities and not to a separate 
diagnosis of sinusitis.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity due to disease, injury, or defect, rather 
than the disease, injury, or defect itself.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

In addition, even if there was a diagnosis of sinusitis a 
Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).   However, there is no medical 
evidence that if the Veteran did have a current diagnosis of 
sinusitis that it is related to the few incidents during 
service.  

The Board notes that the Veteran testified that his sinusitis 
was related to his military service and a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, without proper medical evidence to show that the 
Veteran has a current diagnosis of sinusitis that could be 
related to service, service connection can not be granted.  
Given these facts, the Board finds that service connection 
for sinusitis must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for sinusitis is denied. 




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


